Citation Nr: 0306743	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-04 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This appeal arose from a March 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In August 1998, the veteran testified at 
a personal hearing at the RO.  In March 2001, he testified 
before the undersigned at a hearing conducted by the Board of 
Veterans Appeal (Board) at the Detroit RO.  In May 2001, the 
Board remanded this case for additional evidentiary 
development.  In a September 2002 supplemental statement of 
the case (SSOC), the veteran was informed of the continued 
denial of his claim. 


FINDING OF FACT

The veteran's PTSD is manifested by subjective complaints of 
nightmares, flashbacks, intrusive thoughts and depression, 
with no objective indications of a thought disorder, 
depression, anxiety or troubles with memory or concentration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, Diagnostic Code (DC) 
9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has stated that he suffers from nightmares, 
flashbacks, intrusive thoughts and depression.  Therefore, he 
believes that an increased evaluation is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The pertinent evidence of record included the report of a 
February to May 1997 VA hospitalization.  The veteran 
described no acute symptoms, although he stated that he would 
sometimes get agitated, anxious and depressed.  He had a long 
history of alcohol and cocaine abuse.  The mental status 
examination found that he was alert, cooperative and polite 
and provided thoughtful responses.  There was no evidence of 
any motor abnormalities.  His affect was normal in range and 
intensity and his mood was euthymic and appropriate.  He 
speech was normal, as were his thought processes and there 
was no indication of any cognitive impairment.  The diagnosis 
was chronic PTSD.

The veteran was examined by VA in November 1997.  His 
subjective complaints included nightmares and flashbacks 
triggered by the smell of white phosphorus.  He stated that 
he was sad and discouraged and could not tolerate loud 
noises.  He indicated that he had little contact with others 
due to a lack of trust.  The diagnosis was PTSD; this 
disorder was assigned a Global Assessment of Functioning 
Score of 50.

In August 1998, the veteran testified at a personal hearing 
at the RO.  He stated the he had frequent nightmares and that 
he was constantly bothered by the traumatic events that 
occurred in service.  He believed that people were out to get 
him and had conflicts with others all the time.

The veteran was evaluated by a private psychiatrist in April 
1999.  He complained of nightly panic attacks.  He stated 
that he would wake up in cold sweats and was depressed and 
tired.  He also indicated that he was anxious and irritable.  
It was noted that he had abused numerous substances, 
particularly marijuana and alcohol.  The mental status 
examination found that his affect was constricted and that 
his mood was anxious and depressed.  He described having 
panic attacks every day.  He displayed poor concentration, 
attention and short-term memory (although his long-term 
memory was adequate).  There was no indication of a thought 
disorder, but he did have some paranoid beliefs.  He was 
alert and oriented.  The diagnoses were PTSD; generalized 
anxiety disorder with panic attacks; and rule out major 
depression.

VA re-examined the veteran in July 1999.  He stated that he 
had fewer nightmares since being prescribed medication by a 
private psychiatrist.  He commented that he did not like loud 
noises and avoided films with war themes.  The mental status 
examination noted that his speech was clear and of average 
rate and volume and was coherent.  His thoughts were 
integrated and goal directed.  There was no evidence of 
delusions, hallucinations or bizarre behavior.  The diagnosis 
was PTSD and the disorder was assigned a GAF Score of 50.  

The veteran was hospitalized at a VA facility between January 
18 and February 23, 2000.  His mental status examination on 
admission noted that he was alert, oriented in three spheres 
and had good contact with his environment.  His judgment and 
insight were marginal.  His affect was appropriate and his 
mood was euthymic.  His speech displayed regular rate and 
rhythm and was coherent and goal directed.  His memory was 
grossly intact.  His time in the hospital was noted to be 
uneventful and he seemed to have benefited from the 
treatment.  The discharge mental status examination noted no 
evidence of any psychosis.  The diagnosis was PTSD with a 
current GAF Score of 32 (with 32 being assigned for the past 
year).  VA outpatient treatment records from November 2000 
indicated that he was irritable and tended to have angry 
outbursts.  He was depressed and articulate, although he 
avoided speaking about the war.  In January 2001, he stated 
that he felt helpless and out of control.  He was paranoid 
and was convinced that someone was out to get him.

The veteran testified before the undersigned in March 2001 at 
a Travel Board hearing conducted at the Detroit RO.  He 
stated that he had trouble sleeping and was easily angered if 
he did not think that he was being treated right.  He stated 
that he was taking anger management classes.  He stated that 
he had trouble with his memory and referred to constant 
flashbacks.  He indicated that he had avoided his family for 
years after his return from service.  He believed that his 
condition was worse, noting that he was paranoid.

The veteran then submitted VA outpatient treatment records 
from 2002.  On January 4, he referred to night terrors, 
flashbacks and intrusive thoughts.  Records from May 22 and 
June 12, noted that he was better, with a stable mood and 
good affect.

VA examined the veteran in August 2002.  The examiner noted 
that the file had been reviewed prior to the examination.  
The veteran expressed his expectation that because he was in 
Korea and had indicated that he had been engaged in 
firefights, that he would not have to provide any more 
details about his war experiences.  Because of his attitude, 
the examiner noted that it was difficult to evaluate his 
mental state; however, there was no objective indication of a 
disturbance in thought, such as hallucinations or delusions.  
There were no symptoms indicative of depression or anxiety 
and there was no suggestion of any trouble with memory or 
concentration.  He was merely annoyed and irritated that he 
had to undergo an examination and provide detailed 
information.  The examiner then stated that "I was unable to 
establish a diagnosis of any mental disorder in that the 
veteran did not provide me with adequate subjective symptoms 
or complaints and I made no objective observations that would 
allow me to make such a diagnosis."




Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The applicable rating criteria are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 C.F.R. § 3.159 (2002)) (VCAA) became law.  This law 
enhanced the duties of VA to notify and assist veterans with 
their claims.  In this case, it is found that the veteran has 
been duly notified of what evidence and information VA would 
obtain and what evidence and information he should provide to 
establish his claim; moreover, he has been provided all 
necessary assistance in establishing entitlement to the 
benefit sought.  The veteran was provided a statement of the 
case (SOC) in April 1998; he was also sent SSOCs in February 
1999, February and April 2000 and September 2002.  These 
statements informed the veteran of the laws and regulations 
used in deciding his claim and explained why the evidence of 
record did not establish entitlement.  The case was remanded 
by the Board in May 2001, which provided notification of the 
evidence that was needed and was being sought in his case in 
order to assist him in proving his claim.  The veteran was 
also sent a letter in June 2001 which informed him of the 
provisions of the VCAA.  The veteran also testified at two 
personal hearings, one at the RO in August 1998 and the other 
before the undersigned in March 2001.  Finally, the September 
2002 SSOC informed the veteran of the provisions of the VCAA 
as codified at 38 C.F.R. § 3.159 (2002).  In October 2002, 
the veteran was sent a letter informing him that his case was 
being returned to the Board and that he could submit 
additional evidence in support of his claim, which he did 
that same month.

Thus, through a series of letters, SOCs and SSOCs, the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO has also 
provided the veteran with VA examinations and notified him of 
what evidence and information was being obtained by VA and 
what information and evidence he needed to provide in support 
of his claim.  For these reasons, further development is not 
needed to meet the requirements of VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's service-
connected PTSD is not warranted.  There is no indication in 
this record that the veteran suffers from occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The examinations conducted in November 1997 and April and 
July 1999 showed subjective complaints of nightly panic 
attacks, nightmares, flashbacks, an inability to tolerate 
loud noises, depression and anxiety.  However, while the 
private examination referred to his anxiety, depression and 
constricted affect, the VA examination conducted in July 1999 
showed no objective evidence of delusions or hallucinations.  
His thoughts were goal directed and there was no evidence of 
any thought disorders.  His speech was clear and coherent.  
His memory, orientation and concentration were all intact.  
He displayed no bizarre behavior.  

The more recent evidence of record indicated that his mood 
was stable and his affect was good (see VA outpatient 
treatment notes from May and June 2002).  The August 2002 VA 
examination found no objective signs of speech problems, 
panic attacks, impaired thinking or trouble with memory.  To 
the contrary, this examination noted that there was no 
objective indication of thought disturbances (such as 
hallucinations or delusions).  Nor were there any signs of 
depression or anxiety.  His memory and concentration were 
unimpaired.  The examiner commented that the veteran merely 
seemed annoyed and irritated at having to undergo another VA 
examination.  In fact, after reviewing the records, the 
examiner did not even diagnose PTSD; it was stated that there 
were not enough objective observations or subjective symptoms 
to render a diagnosis of any mental disorder.  While the 
veteran has testified to suffering from nightmares, 
flashbacks, intrusive thoughts and depression, the objective 
evidence of record does not confirm these complaints.  The 
Board also notes that the veteran was assigned a GAF Score of 
32 after a January to February 2000 period of 
hospitalization.  This score would suggest the presence of 
behavior considerably influenced by delusions or 
hallucinations, or serious impariment in communication or 
judgment, or the inability to finction in almost all areas 
(e.g. stays in bed all day; has no job, home or friends).  
See DSM-IV, page 47 (revised 1994)  However, the evidence 
subsequent to this hospitalization does not confirm the 
presence of such symptomatology.  As noted above, the VA 
examination conducted in August 2002 found no PTSD 
symptomatology at all; not only was no GAF Score assigned, 
PTSD was not even diagnosed.  Therefore, there is no 
objective evidence of record to suggest that a GAF Score of 
32 is representative of his current level of impairement.  As 
a consequence, it is found that the current disability 
evaluation adequately compensates the veteran for his current 
degree of disability, as shown by a review of the 
examinations noted above.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for the service-connected PTSD.


Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2002), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The evidence of record does not show that the 
veteran has had frequent periods of hospitalization for his 
PTSD.  Nor does it indicate that he suffered from marked 
interference with employment due to PTSD beyond that already 
contemplated by the rating schedule.  In this regard, it is 
noted that the record indicated that the veteran has a long 
history of alcohol and various substance abuse problems.  
Therefore, the Board agrees with the RO's February 1999 
determination (see the SOC of February 1999) that this case 
does not warrant referral for the consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).




ORDER

An increased evaluation for the service-connected PTSD is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

